UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35966 bluebird bio, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3680878 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 150 Second Street Cambridge, Massachusetts (Address of Principal Executive Offices) (Zip Code) (339) 499-9300 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox The aggregate market value of common stock held by non-affiliates of the registrant based on the closing price of the registrant’s common stock as reported on the Nasdaq Global Select Market on June30, 2015, the last business day of the registrant’s most recently completed second quarter, was $6,054,326,404. As of February18, 2016, there were 36,927,638 shares of the registrant’s common stock, par value $0.01per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement relating to its 2016 Annual Meeting of Stockholders are incorporated by reference into Part III of this Annual Report on Form 10-K where indicated. Such Proxy Statement will be filed with the U.S. Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates. Table of Contents Page PARTI. Item1. Business 1 Item1A. Risk Factors 37 Item1B. Unresolved Staff Comments 63 Item2. Properties 63 Item3. Legal Proceedings 64 Item4. Mine Safety Disclosures 64 PARTII. Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 65 Item6. Selected Financial Data 67 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 69 Item7A. Quantitative and Qualitative Disclosures about Market Risk 83 Item8. Financial Statements and Supplementary Data 83 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 83 Item9A. Controls and Procedures 83 Item9B. Other Information 85 PARTIII. Item10. Directors, Executive Officers and Corporate Governance 87 Item11. Executive Compensation 87 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item13. Certain Relationships and Related Transactions and Director Independence 87 Item14. Principal Accountant Fees and Services 87 PART IV. Item15. Exhibits and Financial Statement Schedules 88 Signatures FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that involve risks and uncertainties, as well as assumptions that, if they never materialize or prove incorrect, could cause our results to differ materially from those expressed or implied by such forward-looking statements. We make such forward-looking statements pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. All statements other than statements of historical facts contained in this Annual Report on Form 10-K are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “would,” or the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: ● the initiation, timing, progress and results of our preclinical and clinical studies, and our research and development programs; ● our ability to advance product candidates into, and successfully complete, clinical studies; ● our ability to advance our viral vector and drug product manufacturing capabilities; ● the timing or likelihood of regulatory filings and approvals; ● the timing or success of commercialization of our product candidates, if approved; ● the pricing and reimbursement of our product candidates, if approved; ● the implementation of our business model, strategic plans for our business, product candidates and technology; ● the scope of protection we are able to establish and maintain for intellectual property rights covering our product candidates and technology; ● estimates of our expenses, future revenues, capital requirements and our needs for additional financing; ● the potential benefits of strategic collaboration agreements and our ability to enter into strategic arrangements; ● our ability to maintain and establish collaborations and licenses; ● developments relating to our competitors and our industry; and ● other risks and uncertainties, including those listed under Part I, Item1A. Risk Factors. Any forward-looking statements in this Annual Report on Form 10-K reflect our current views with respect to future events or to our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part I, Item1A. Risk Factors and elsewhere in this Annual Report on Form 10-K. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Annual Report on Form 10-K also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. PART I Item1. Business Overview We are a clinical-stage biotechnology company committed to developing potentially transformative gene therapies for severe genetic and rare diseases and in the field of T cell-based immunotherapy. With our lentiviral-based gene therapies, T cell immunotherapy expertise and gene editing capabilities, we have built an integrated product platform with broad potential application in severe genetic and rare diseases and in oncology. We believe that gene therapy has the potential to change the way these patients are treated by correcting the underlying genetic defect that is the cause of their disease, rather than offering treatments that only address their symptoms. Our gene therapy clinical programs include our LentiGlobin®product candidate to treat transfusion-dependent β-thalassemia, or TDT, which we previously referred to as β-thalassemia major, and severe sickle cell disease, or severe SCD, and our Lenti-D™product candidate to treat cerebral adrenoleukodystrophy, or CALD, a rare hereditary neurological disorder that we previously referred to as childhood cerebral adrenoleukodystrophy, as patients affected with this disorder are often young boys. Our oncology programs are built upon our leadership in lentiviral gene delivery and T cell engineering, with a focus on developing novel T cell-based immunotherapies, including chimeric antigen receptor (CAR) and T cell receptor (TCR) T cell therapies. Our lead oncology program, bb2121, is a CAR T cell product candidate targeting B-cell maturation antigen, or BCMA, in multiple myeloma. We also have discovery research programs utilizing megaTALs/homing endonuclease gene editing technologies with the potential for use across our pipeline.
